EXAMINER’S AMENDMENT
Remarks
Upon completing a thorough search of the prior art, the examiner informed applicant’s representative Michael Musella that the instant claims would be allowable over closest prior art Okabe (e.g. see Figs. 2-4 & 10-12 thereof; see attached PTO-892 Notice of References Cited) if applicant imported all limitations of dependent Claim 16 into independent parent Claim 1.  After consultation, applicant’s representative informed the examiner that applicant agreed to this proposed amendment.  Accordingly, the examiner issues a Notice of Allowance herewith.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Formal matters of the instant application have been amended as follows (see MPEP § 714.03 authorizing examiner to correct formal matters without applicant’s authorization so long as claim scope is not altered):
Regarding the Specification:
Amend the Title to recite the following:
DISPLAY SUBSTRATE INCLUDING CONFIGURATION OF INSULATION LAYERS COVERING CONTACT PADS IN BONDING REGION, AND MANUFACTURING METHOD THEREOF

Applicant’s representative Michael Musella authorized this amendment during a telephone interview conducted 07/14/2022:
The following listing of claims hereby replaces all previous versions: 
	
AMENDMENT TO THE CLAIMS: 


1. (Currently Amended) A display substrate, comprising:
a base substrate, comprising a display region and a bonding region located at at least one side of the display region;
a plurality of sub-pixels, located in the display region; 
a plurality of data lines, located in the display region and configured to provide data signals to the plurality of sub-pixels; 
a plurality of data leads, located in the bonding region and electrically connected with the plurality of data lines;
at least one group of contact pads, located in the bonding region, wherein the at least one group of contact pads comprise a plurality of contact pads, at least one of the plurality of contact pads comprises a first contact pad metal layer and a second contact pad metal layer, the first contact pad metal layer is located on a side of the plurality of data leads away from the base substrate and is electrically connected with one of the plurality of data leads, the second contact pad metal layer is located on a side of the first contact pad metal layer away from the base substrate and is electrically connected with the first contact pad metal layer, and the second contact pad metal layer covers an edge of the first contact pad metal layer; [[and]]
a first insulation layer, located in the bonding region, wherein the first insulation layer is located in gaps between the plurality of contact pads and covers edges of the plurality of contact pads, and is configured to expose surfaces of the plurality of contact pads facing away from the base substrate; and
a bonding region third insulation layer, wherein the bonding region third insulation layer is located in the bonding region, and is provided on a side of the first insulation layer and the plurality of contact pads away from the base substrate to cover the first insulation layer and the plurality of contact pads, and the bonding region third insulation layer comprises third contact pad via holes to expose surfaces of the plurality of the contact pads.

2. (Original) The display substrate according to claim 1, wherein a vertical distance between a surface of a side of the first insulation layer away from the base substrate and the base substrate is not greater than a vertical distance between a surface of a side of the plurality of contact pads away from the base substrate and the base substrate.

3. (Previously presented) The display substrate according to claim 1, wherein edges of the second contact pad metal layer are covered by the first insulation layer.

4. (Currently Amended) The display substrate according to claim 1, wherein the at least one group of contact pads comprise a first group of contact pads and a second group of contact pads, the first group of contact pads and the second group of contact pads respectively comprise a plurality of contact pads, the second group of contact pads are located at a side of the first group of contact pads closer 

5. (Original) The display substrate according to claim 4, wherein at least a portion of the first insulation layer is located in gaps between adjacent contact pads of the first group of contact pads.

6. (Original) The display substrate according to claim 4, wherein at least a portion of the first insulation layer is located in gaps between adjacent contact pads of the second group of contact pads.

7. (Previously presented) The display substrate according to claim 4, wherein at least a portion of the first insulation layer is located in gaps between adjacent contact pads of the first group of contact pads, and is further located in gaps between adjacent contact pads of the second group of contact pads.

8. (Previously presented) The display substrate according to claim 4, wherein the plurality of contact pads of the first group of contact pads are arranged in at least a first row, and the plurality of contact pads of the second group of contact pads are arranged in at least a second row; 
a row direction of the first row and a row direction of the second row are parallel to an extension direction of a side edge of the display region facing the bonding region, and 
at least a portion of the first insulation layer is located in a gap between the first row and the second row.

9. (Previously presented) The display substrate according to claim 1, wherein at least one of the plurality of sub-pixels comprises a pixel drive circuit, a first planarization layer, a first transfer electrode, a second planarization layer, and a light emitting element, 
the first planarization layer is located on a side of the pixel drive circuit away from the base substrate to provide a first planarization surface and comprises a first via hole, 
the first transfer electrode is on the first planarization surface and is electrically connected with the pixel drive circuit through the first via hole,
the second planarization layer is located on a side of the first transfer electrode away from the base substrate to provide a second planarization surface and comprises a second via hole, 
the light emitting element is on the second planarization surface and is electrically connected with the first transfer electrode through the second via hole, and
the first insulation layer and the second planarization layer are provided at a same layer.

10. (Original) The display substrate according to claim 9, wherein the pixel drive circuit comprises a first display region metal layer, 
the first display region metal layer and the first contact pad metal layer are provided at a same layer, and
the first transfer electrode and the second contact pad metal layer are provided at a same layer.

11. (Original) The display substrate according to claim 10, wherein the pixel drive circuit comprises a thin film transistor, the thin film transistor comprises a source electrode and a drain electrode, and
the source electrode and the drain electrode are located in the first display region metal layer and are located on the same layer as the first display region metal layer.

12. (Previously presented) The display substrate according to claim 9, wherein
at least one of the plurality of sub-pixels further comprises a passivation layer, and the passivation layer is located between the pixel drive circuit and the first planarization layer and comprises a passivation layer via hole, 
the pixel drive circuit and the first transfer electrode are further electrically connected through the passivation layer via hole, 
the display substrate further comprises a second insulation layer located in the bonding region, the second insulation layer is between the first contact pad metal layer and the second contact pad metal layer and covers edges of the first contact pad metal layer, 
the second insulation layer comprises first contact pad via holes, and the second contact pad metal layer is electrically connected with the first contact pad metal layer through the first contact pad via holes, and 
the second insulation layer and the passivation layer are provided at a same layer.

13. (Cancelled)

14. (Currently Amended) The display substrate according to claim 9, further comprising:
a bonding region interlayer insulation layer, located in the bonding region, located between the plurality of contact pads and the plurality of data leads, and located between the first insulation layer and the base substrate; 
a bonding region first gate insulation layer, located in the bonding region, and located at a side of the bonding region interlayer insulation layer closer 
a bonding region second gate insulation layer, located in the bonding region, located between the bonding region first gate insulation layer and the bonding region interlayer insulation layer, and laminated with the bonding region interlayer insulation layer;
wherein the bonding region second gate insulation layer comprises first contact pad via holes, the bonding region interlayer insulation layer comprises second contact pad via holes, and at least one of the plurality of data leads is electrically connected with at least one of the plurality of contact pads through the first contact pad via holes and the second contact pad via holes.

15. (Currently Amended) The display substrate according to claims 14, wherein at least one of the plurality of sub-pixels further comprises a display region interlayer insulation layer, a display region first gate insulation layer, and a display region second gate insulation layer,
the display region interlayer insulation layer, the display region first gate insulation layer, and the display region second gate insulation layer are respectively provided at the same layer as the bonding region interlayer insulation layer, the bonding region first gate insulation layer, and the bonding region second gate insulation layer; 
the display region interlayer insulation layer is located between a [[the]] gate electrode and the source electrode, and the drain electrode, the display region first gate insulation layer is located at a side of the display region interlayer insulation layer close to the base substrate, and the display region second gate insulation layer is located between the display region interlayer insulation layer and the display region first gate insulation layer; and
the two capacitance electrodes comprise a first capacitance electrode and a second capacitance electrode, the first capacitance electrode is provided at the same layer as the gate electrode, and the second capacitance electrode is provided between the display region interlayer insulation layer and the display region second gate insulation layer.

16. (Cancelled)

17. (Currently Amended) The display substrate according to claim [[16]] 1, further comprising an encapsulation layer and a display region third insulation layer that are located in the display region, wherein 
the encapsulation layer is located on a side of the light emitting element away from the base substrate, the display region third insulation layer is located on a side of the encapsulation layer away from the base substrate, and 
the bonding region third insulation layer and the display region third insulation layer are located at a same layer.

18. (Currently Amended) The display substrate according to claim 17, further comprising an auxiliary conductive layer, wherein 
the auxiliary conductive layer is located in the bonding region and is provided on a side of the bonding region third insulation layer away from the base substrate, 
the auxiliary conductive layer comprises a second transfer electrode pattern located in the bonding region, and 
the second transfer electrode pattern is electrically connected with the plurality of contact pads through the third contact pad via holes; 
the display substrate further comprises an auxiliary electrode layer provided on the display region third insulation layer, and 
the auxiliary conductive

19. (Cancelled)

20. (Previously presented) The display substrate according to claim 18, wherein in the bonding region, a height of the second transfer electrode pattern relative to a surface of the base substrate is not greater than a height of the bonding region third insulation layer relative to the surface of the base substrate.

21. (Previously presented) A display device, comprising the display substrate according to claim 1.

22. (Currently Amended) A manufacturing method of a display substrate, comprising:
providing a base substrate, wherein the base substrate comprises a display region and a bonding region located at at least one side of the display region;
forming a plurality of sub-pixels in the display region; 
forming a plurality of data lines in the display region, wherein the plurality of data lines are configured to provide data signals to the plurality of sub-pixels; 
forming a plurality of data leads in the bonding region, wherein the plurality of data leads are electrically connected with the plurality of data lines;
forming at least one group of contact pads in the bonding region, wherein the at least one group of contact pads comprise a plurality of contact pads, at least one of the plurality of contact pads comprises a first contact pad metal layer and a second contact pad metal layer, the first contact pad metal layer is formed to be located on a side of the plurality of data leads away from the base substrate and is electrically connected with one of the plurality of data leads, the second contact pad metal layer is formed to be located on a side of the first contact pad metal layer away from the base substrate and is electrically connected with the first contact pad metal layer, and the second contact pad metal layer covers an edge of the first contact pad metal layer; [[and]]
forming a first insulation layer in the bonding region, wherein the first insulation layer is located in gaps between the plurality of contact pads and covers edges of the plurality of contact pads, and is configured to expose surfaces of the plurality of contact pads facing away from the base substrate; and
forming a bonding region third insulation layer in the bonding region, and the bonding region third insulation layer is provided on a side of the first insulation layer and the plurality of contact pads away from the base substrate to cover the first insulation layer and the plurality of contact pads, and the bonding region third insulation layer comprises third contact pad via holes to expose surfaces of the plurality of the contact pads.





Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
See attached PTO-892 Notice of References Cited.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12, 14-15, 17-18, and 20-22 are allowed because the closest prior art of record (i.e. Okabe; see Figs. 2-4 & 10-12) neither anticipates nor renders obvious the limitations of instantly amended independent Claim 1 including a display substrate (e.g. see applicant’s Figs. 6 & 7A for reference) or manufacturing method thereof comprising, inter alia: 
a bonding region third insulation layer, wherein the bonding region third insulation layer is located in the bonding region, and is provided on a side of the first insulation layer and the plurality of contact pads away from the base substrate to cover the first insulation layer and the plurality of contact pads, and the bonding region third insulation layer comprises third contact pad via holes to expose surfaces of the plurality of the contact pads,
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892